1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ASHLEY FRANZ, individually and on                  CASE NO. 14cv2241-LAB (AGS)
     behalf of others similarly situated,
12                                                      ORDER GRANTING MOTION FOR
                                           Plaintiff,
                                                        LEAVE TO AMEND [Dkt. 86]
13
                           vs.
14
     BEIERSDORF, INC.,
15                                     Defendant.
16          Plaintiff Ashley Franz seeks leave to amend her complaint to substitute a new
17   plaintiff, Stacie Somers, in her place. Dkt. 86. Because more than 21 days have passed
18   since Defendant Beiersdorf responded to Franz’s complaint, she may not unilaterally amend
19   at this stage. Fed. R. Civ. P. 15(a)(2). But the Federal Rules are clear that “the court should
20   freely give leave [to amend] when justice so requires.” Id. In situations like this, where the
21   original plaintiff’s health might affect his or her ability to adequately represent the class,
22   courts routinely permit substitution of class plaintiffs. See, e.g., Hinojos v. Kohl’s Corp. 2013
23   WL 5835780, at *2 (C.D. Cal. 2013); Thorn v. Bob Evans Farms, LLC, 2013 WL 2456336,
24   at *2 (S.D. Ohio 2013).
25          The Court finds good cause to permit amendment here. Defendants do not oppose
26   Plaintiff’s request, which is prima facie evidence that amendment would not result in
27   prejudice. Further, the amendment would not expand the scope of this case, as Plaintiff
28   Stacie Somers’s claims mirror those brought by the original Plaintiff, Ashley Franz. Finally,



                                                  -1-
1    Plaintiff submits that the amendment will not affect any deadlines in this case, discovery-
2    related or otherwise. Plaintiff’s motion for leave to amend is GRANTED. Dkt. 86.
3          Plaintiff’s Motion for Leave to File Documents Under Seal is likewise GRANTED.
4    Dkt. 84. The Clerk is directed to keep those documents under seal pending further order of
5    the Court.
6          IT IS SO ORDERED.
7    Dated: October 8, 2019
8                                                 HONORABLE LARRY ALAN BURNS
                                                  Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
